     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 1 of 31




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

THE STATE OF ALABAMA, et al.,                    )
                                                 )
        Plaintiffs,                              )
                                                 )
v.                                               )               Case No.:
                                                 )      2:21-cv-00211-RAH-ECM-KCN
                                                 )
UNITED STATES DEPARTMENT OF                      )
COMMERCE, et al.,                                )
                                                 )
        Defendants.                              )



              BRIEF OF AMICUS CURIAE PROFESSOR JANE BAMBAUER
                          IN SUPPORT OF PLAINTIFFS’
             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF




                                  Christopher W. Weller
                                 CAPELL & HOWARD, P.C.
                                   150 South Perry Street
                                   Montgomery, AL 3104
                                   Phone: (334) 241-8066
                                   Fax:   (334) 241-8266
                                  chris.weller@chlaw.com


                      Counsel for Amicus Curiae Professor Jane Bambauer




4838-5799-4469.v1
   Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 2 of 31




                                                  TABLE OF CONTENTS

TABLE OF CONTENTS .............................................................................................................. i
TABLE OF AUTHORITIES ....................................................................................................... ii
INTEREST OF AMICUS CURIAE ............................................................................................. 1
SUMMARY OF ARGUMENT .................................................................................................... 1
ARGUMENT ................................................................................................................................. 2
   I.        Differential Privacy Uses a Flawed Conception of Privacy ........................................ 2
        A.      Differential Privacy Has No Relation to Real World Risk ..................................... 3
        B.      Differential Privacy Provides a False Sense of Precision and Certainty............. 10
   II.       Traditional Disclosure Control Techniques Do a Better Job Protecting Privacy and
               Preserving Utility ..................................................................................................... 12
   III.      Neither Law Nor Public Distrust Can Justify the Census Bureau’s Decision to
               Adopt Differential Privacy ...................................................................................... 19
        A.      Privacy Laws............................................................................................................. 19
        B.      Public Trust .............................................................................................................. 20
   IV.       The Census Bureau’s Position Sets a Trap for Public Records Laws ..................... 22
CONCLUSION ........................................................................................................................... 24
CERTIFICATE OF SERVICE ................................................................................................. 26




                                                                     i
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 3 of 31




                                     TABLE OF AUTHORITIES

                                                  CASES
ACLU Found. of Ariz. v. U.S. Dep’t Homeland Sec., No. CV-14-02052-TUC-RM (BPV),
  2017 WL 8895339 (D. AZ. Jan. 26, 2017) ------------------------------------------------------------ 23
ACLU v. Dep’t of Defense, 543 F.3d 59 (2d Cir. 2008)------------------------------------------------ 24
Brantley v. Kuntz, 98 F. Supp. 3d 884 (W.D. Tex. 2015) ---------------------------------------------- 18
Floyd v. City of New York, 959 F. Supp. 2d 540 (S.D. N.Y. 2013) ----------------------------------- 23
Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29 (1983) - 25
St. Joseph Abbey v. Castille, 712 F.3d 215 (5th Cir. 2013) -------------------------------------------- 18
United States v. Carroll Towing Co., 159 F.2d 169 (2d Cir. 1947) ------------------------------------ 9

                                          OTHER AUTHORITIES
2020 Disclosure Avoidance System Updates, U.S. CENSUS BUREAU
  https://www.census.gov/programs-surveys/decennial-census/2020-census/planning-
  management/2020-census-data-products/2020-das-updates.html ---------------------------------- 12
Cynthia Dwork, A Firm Foundation for Private Data Analysis,
  54 COMM’NS OF THE ACM 89 (2011) ------------------------------------------------------------------- 4
Daniel Kondor et al., Towards Matching User Mobility Traces in Large-Scale Dataset,
  IEEE Transactions on Big Data (Vol. 6, Issue 4) (Dec. 1, 2020) ---------------------------------- 13
David Sidi & Jane Bambauer, Plausible Deniability,
  2020 PRIVACY IN STAT. DATABASES 91 (2020) ------------------------------------------------------- 12
David Van Riper, et al., Differential Privacy and the Decennial Census,
  IPUMS DIFFERENTIAL PRIVACY WORKSHOP (Aug. 15, 2019)
  https://assets.ipums.org/_files/ipums/intro_to_differential_privacy_IPUMS_workshop.pdf -- 16
Dept. Health & Human Servs., GUIDANCE REGARDING METHODS FOR DE-IDENTIFICATION OF
  PROTECTED HEALTH INFORMATION IN ACCORDANCE WITH THE HEALTH INSURANCE
  PORTABILITY AND ACCOUNTABILITY ACT (HIPAA) PRIVACY RULE (2012),
  https://www.hhs.gov/hipaa/for-professionals/privacy/special-topics/de-
  identification/index.html#standard --------------------------------------------------------------------- 19
El Emam & Luk Arbukle, ANONYMIZING HEALTH DATA: CASE STUDIES AND METHODS TO GET
  YOU STARTED 28 (2013) --------------------------------------------------------------------------------- 25
Federal Committee on Statistical Methodology,
  Statistical Policy Working Paper 22 (2d Version, 2005) -------------------------------------------- 12




                                                     ii
   Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 4 of 31




Fida Kamal Dankar, Estimating the Re-Identification Risk of Clinical Data Sets,
  12 BMC MED. INFORMATICS & DECISION MAKING 66 (2012) -------------------------------------- 13
Garret Christensen & Edward Miguel, Transparency, Reproducibility, and the Credibility of
  Economics Research, 56 J. OF ECON. LITERATURE 920, 969 (2018) -------------------------------- 6
Gina Kolata, Your Data Were ‘Anonymized’? These Scientists Can Still Identify You, N.Y. TIMES
  (July 24, 2019), https://www.nytimes.com/2019/07/23/health/data-privacy-protection.html-- 13
Gregory E. Simon et al., Assessing and Minimizing Re-Identification Risk in Research Data
  Derived from Health Care Records, 7 eGEMS 1, 3 (2019) ----------------------------------------- 13
Ian Lundberg, et al., Privacy, Ethics, and Data Access: A Case Study of the Fragile Families
  Challenge (Sept. 10, 2019), https://journals.sagepub.com/doi/10.1177/2378023118813023 -- 24
In Massachusetts, laws intended to protect domestic abuse victims’ privacy are being used to
   deny access to data about enforcement, MUCKROCK (Jan. 9, 2018),
   https://www.muckrock.com/news/archives/2018/jan/09/dv-mass-data/ -------------------------- 24
James Lyall, et al., Record of Abuse, Lawlessness and Impunity in Border Patrol’s Interior
  Enforcement Operations, AM. CIV. LIBERTIES UN. OF ARIZ., 4 (Oct. 2015) --------------------- 23
Jane Bambauer et al., Fool’s Gold: An Illustrated Critique of Differential Privacy,
  16 VAND. J. ENT. & TECH. 727 (2014) ------------------------------------------------------------------- 5
Jessie Gomez, Louisiana judge grants access to state policy body-camera footage,
  MUCKROCK (Mar. 1, 2019) https://www.muckrock.com/news/archives/2019/mar/01/louisiana-
  bodycam/ --------------------------------------------------------------------------------------------------- 23
Josep Domingo-Ferrer & Krishnamurty Muralidhar, New Directions in Anonymization:
  Permutation Paradigm, Verifiability by Subjects and Intruders, Transparency to Users,
  337 INFO. SCIS. 11, 12-13, 18 (2016) -------------------------------------------------------------------- 6
Joseph Neff, Ann Doss Helms, & David Raynor, Why Have Thousands of Smart, Low-Income
  NC Students Been Excluded from Advanced Classes?, THE CHARLOTTE OBSERVER (May 21,
  2017), https://www.charlotteobserver.com/news/local/education/article150488822.html ----- 24
Kathleen Benitez & Bradley Malin, Evaluating re-identification risks with respect to the HIPAA
  privacy rule, 17(2) J. AM. MED. INFOR. ASS’N 169 (2010) ------------------------------------------ 13
Kelsey Campbell-Dollaghan, Sorry, Your Data Can Still Be Identified Even if It’s Anonymized,
  FAST COMPANY (Dec. 10, 2018), https://www.fastcompany.com/90278465/sorry-your-data-
  can-still-be-identified-even-its-anonymized ----------------------------------------------------------- 13
Luc Rocher et al., Estimating the Success of Re-Identifications in Incomplete Datasets Using
  Generative Models, 10 NATURE COMMS. art. 3069 (2019) ------------------------------------------ 13
Mark Elliot & Josep Domingo-Ferrer, The future of statistical disclosure control, 3.1,
 NAT’L STATISTICIAN’S QUALITY REV. INTO PRIVACY & DATA CONFIDENTIALITY METHODS
 (2018) ---------------------------------------------------------------------------------------------------- 6, 24
Melissa Gymrek et al., Identifying Personal Genomes by Surname Inference,
 SCIENCE (Jan. 18, 2013) ---------------------------------------------------------------------------------- 13

                                                       iii
   Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 5 of 31




Michael B. Hawes, U.S. Census Bureau, Implementing Differential Privacy: Seven Lessons
 From the 2020 United States Census, HARV. DATA SCI. REV., Issue 2.2 (Apr. 30, 2020),
 https://perma.cc/DB66-9B5R ---------------------------------------------------------------------------- 22
Michael Hawes, Differential Privacy and the 2020 Decennial Census, U.S. CENSUS BUREAU
 (Jan. 28, 2020) presentation available at
 https://zenodo.org/record/4122103/files/Privacy_webinar_1-28-2020.pdf ----------------- passim
Natasha Singer, With a Few Bits of Data, Researchers Identify ‘Anonymous’ People, N.Y. TIMES
  BITS (Jan. 29, 2015, 2:01 PM), https://bits.blogs.nytimes.com/2015/01/29/with-a-few-bits-of-
  data-researchers-identify-anonymous-people/ -------------------------------------------------------- 13
Philip Leclerc, The 2020 Decennial Census TopDown Disclosure Limitation Algorithm, U.S.
  CENSUS BUREAU (Dec. 11, 2019), https://www.nationalacademies.org/event/12-11-
  2019/docs/DCC854281ACE97996C107A2DC1BE711DFF02965EE0EC ----------------------- 3
Ramachandran, et al., Exploring Re-identification Risks in Public Domains, U.S. CENSUS
  BUREAU (Sept. 12, 2012) https://www.census.gov/srd/papers/pdf/rrs2012-13.pdf -------------- 14
Rebecca Jacobson, Your ‘Anonymous’ Credit Card Data Is Not So Anonymous, Study Finds,
  PBS NEWS HOUR (Jan. 29, 2015, 5:54 PM), https://www.pbs.org/newshour/nation/anonymous-
  credit-card-data-anonymous-study-finds--------------------------------------------------------------- 13
Sophie Bushwick, ‘Anonymous’ Data Won’t Protect Your Identity, SCIENTIFIC AMERICAN (July
  23, 2019), https://www.scientificamerican.com/article/anonymous-data-wont-protect-your-
  identity/ ----------------------------------------------------------------------------------------------------- 13
Stop-And-Frisk 2011, NEW YORK CIV. LIBERTIES UN. (May 2012)
  https://www.nyclu.org/sites/default/files/publications/NYCLU_2011_Stop-and-
  Frisk_Report.pdf------------------------------------------------------------------------------------------- 23
Stop-and-Frisk in the de Blasio era, NEW YORK CIV. LIBERTIES UN. (Mar. 2019) ----------------- 23
Tapan K. Nayak et al., Measuring Identification Risk in Microdata Release and Its Control by
  Post-Randomization, CENTER FOR DISCLOSURE AVOIDANCE RESEARCH, U.S. CENSUS BUREAU
  ---------------------------------------------------------------------------------------------------------------- 6
Tennessee Watson, Justice Isn’t Always Done for Child Sex Abuse-I Know Firsthand, REVEAL
  (Aug. 11, 2016), https://revealnews.org/article/tennessee-watson-justice-isnt-always-done-for-
  child-sexual-abuse-i-know-firsthand/ ------------------------------------------------------------------ 23
U.S. Census Bureau, Why a Census?: How the Census Benefits Your Community,
  https://www.census.gov/programs-surveys/decennial-census/2020-census/about/why.html -- 21

                                                 REGULATIONS
45 C.F.R. §169.103 ------------------------------------------------------------------------------------------ 19

                                                   STATUTES
13 U.S.C. § 181 ----------------------------------------------------------------------------------------------- 21
13 U.S.C. § 9 -------------------------------------------------------------------------------------------------- 20

                                                        iv
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 6 of 31




                                INTEREST OF AMICUS CURIAE

        Amicus is a Professor of Law at the University of Arizona and an expert in the public

policy and industry practices related to privacy, research, and Big Data. Throughout my academic

career, I have studied the societal risks and benefits related to the collection and use of personal

data. Much of my scholarly and community service work relates to deidentified research data. In

collaboration with statistical disclosure experts, I have written guidance documents, scholarly

publications, and an amici curiae brief for the U.S. Supreme Court. I have worked with the ACLU

of Arizona to facilitate public access to deidentified data on Border Patrol detainees. I have served

on the Program Committee for UNESCO’s annual conference on Privacy in Statistical Databases,

and I have given presentations about the trade-off between privacy risk and research to the U.N.

Economic Commission for Europe/Eurostat, the Federal Trade Commission, and Google.

        I have no personal interest in the outcome of this case, but a professional interest

concerning the impact that the adoption of Differential Privacy could have on government

accountability and open research. As the government and private companies have access to

increasing amounts of personally identifiable information, it is more important than ever that

researchers, nonprofits, and journalists have access to accurate statistical data.

                                  SUMMARY OF ARGUMENT

        The State of Alabama has done an excellent job illustrating how the Census Bureau’s use

of Differential Privacy will affect the accuracy and reliability of nearly every statistical table and

data product that is in use for highly consequential redistricting and resource allocation decisions.

This amicus brief contributes a more fundamental critique and objection to Differential Privacy as

a tool for mitigating risk in public datasets.




                                                  1
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 7 of 31




        The Census Bureau’s adoption of Differential Privacy is indefensible because the definition

and measure of “privacy” imbedded in Differential Privacy is poorly matched to actual risk of

disclosure. Because “privacy” is defined in a manner that is insensitive to context, including which

types data are most vulnerable to attack, Differential Privacy compels data producers to make bad

and unnecessary tradeoffs between utility and privacy. Reidentification attacks that are much more

feasible, and thus much more likely to occur, are treated exactly the same as absurdly unlikely

attacks. As a result, whatever “privacy” budget is chosen, the resulting noise-added data is

simultaneously less accurate and less privacy-protective than a traditional disclosure control

method that is attuned to context.

        Thus, there is no rational basis for employing Differential Privacy. Differential Privacy, if

used as intended, would wreak havoc on the accuracy of almost all US Census data products and

defeat the very purpose for comprehensive Census data collection without any meaningful gain in

the (already adequate) privacy protections. And it is particularly irrational given that the delays

caused by implementing Differential Privacy will have serious consequences for elections this

year. For these reasons, the adoption of Differential Privacy is an arbitrary and capricious use of

the agency’s discretion to balance competing societal interests in statistical accuracy and data

privacy.

                                           ARGUMENT

   I.      Differential Privacy Uses a Flawed Conception of Privacy

        Differential Privacy guarantees to each data subject that the probability a statistical report

will present a particular value is not too different from the probability that it would give the same

value even if the data subject wasn’t included in the dataset. As a practical matter, the guarantee

requires a certain amount of noise (i.e., the intentional introduction of precisely calibrated error)



                                                  2
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 8 of 31




to be added, and the amount of noise is determined by a worst-case scenario in which an attacker

might know everything about a database except one last detail.

       The Census Bureau chose to adopt Differential Privacy rather than continuing to use

traditional disclosure control methods for two key reasons: Differential Privacy makes no

assumptions about the reidentification attacks that could be possible now or in the future; and it

quantifies the concept of “privacy” in a way that allows the Bureau to make and meet certain

guarantees. However, each of these purported advantages of Differential Privacy is in fact

detrimental to the Census Bureau’s mission.

       A.      Differential Privacy Has No Relation to Real World Risk

       Because Differential Privacy measures privacy under worst case scenarios, the privacy

protections that are guaranteed by Differential Privacy are not dependent on context. No data

steward has to make predictions or value judgments about which types of data are more vulnerable

to reidentification attack, and which types are more sensitive and harmful if discovered. As the

Census Bureau itself explains, Differential Privacy “does not directly measure re-identification

risk (which requires specification of an attacker model). Instead, it defines the maximum privacy

“leakage” of each release of information compared to some counterfactual benchmark (e.g.,

compared to a world in which a respondent does not participate, or provides incorrect

information.)”1




1
 Philip Leclerc, The 2020 Decennial Census TopDown Disclosure Limitation Algorithm, U.S.
CENSUS BUREAU (Dec. 11, 2019) presentation available at
https://www.nationalacademies.org/event/12-11-
2019/docs/DCC854281ACE97996C107A2DC1BE711DFF02965EE0EC (last accessed Apr. 6,
2021).

                                                3
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 9 of 31




       This is characterized as a benefit by the Census Bureau as well as computer scientists who

developed Differential Privacy since it automatically guards against every conceivable or

hypothetical attack.2




       However, the indifference to context is actually a drawback if the goal is to mitigate real

world risk. The differential privacy model treats all data leakage the same, and all possible attacks

as equally plausible. This is because privacy loss is measured based on an intruder who knows

everything about every person except for one last piece information about one person.3 Because

the context-free definition of privacy leakage is so easily triggered, the privacy “guarantees”

offered by Differential Privacy are deceptive. After all, in order to produce any useful data, the

data steward must allow for some potential information leakage. The data steward does this by



2
  Michael Hawes, Differential Privacy and the 2020 Decennial Census, U.S. CENSUS BUREAU (Jan.
28, 2020) presentation available at https://zenodo.org/record/4122103/files/Privacy_webinar_1-
28-2020.pdf (last accessed Apr. 6, 2021) (hereinafter “Hawes presentation”).
3
  Cynthia Dwork, A Firm Foundation for Private Data Analysis, 54 COMM’NS OF THE ACM 89,
92 (2011).

                                                 4
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 10 of 31




selecting parameters like ε (“epsilon”), which allows some statistical data to be produced as long

as the reports put a limit on the confidence that a nearly-omniscient attacker would have when

receiving new information.4 But these parameters do not and cannot ensure that the relaxations in

privacy are well-aligned with real world risk. That is, if ε is large so as to allow reasonable levels

of accuracy, it is just as likely to be “spent” on statistical products that we know are vulnerable to

reidentification attack as it is on products that we have good reason to believe is not likely to be

reidentified.

        For example, when constructing the limited types of data that are available in enumeration

district files, Differential Privacy requires the Census Bureau to protect against privacy leakage

pertaining to Hispanic status. What this means is that noise must be added to thwart a hypothetical

intruder who has access to the race, age, Census block, and housing type of a particular target as

well as the race, age, Census block, housing type, and Hispanic status of every single other person

in the target’s district because this hypothetical intruder might then use the Census file to determine

the Hispanic status of the target. The Census Bureau can of course spend some of its privacy budget

to allow for more accurate reporting of data, but this privacy budget expenditure is wasteful.

Nobody now or in the future will have access to that much auxiliary information in a form that

reports exactly the same values as the Census data, and if they did, it’s hard to believe they

wouldn’t know the Hispanic status of that last person. Yet by spending any part of a privacy budget

to guard against this figment of the imagination, some other data table of high consequence will

have to be made less accurate. If traditional disclosure control techniques can be criticized for




4
 For an illustrated explanation of Differential Privacy and the meaning of epsilon, see Jane
Bambauer et al., Fool’s Gold: An Illustrated Critique of Differential Privacy, 16 VAND. J. ENT. &
TECH. 727 (2014).

                                                  5
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 11 of 31




failing to anticipate some types of attacks, Differential Privacy can be criticized for anticipating

all of them.

        A formal assumption that attackers will be virtually omniscient makes privacy protection

easier for the Census Bureau because it relieves the agency from having to make educated (but

uncertain) predictions about which types of threats are plausible and which are not. The adoption

of Differential Privacy therefore shields the Census Bureau from criticism that the agency made

errors in judging which threats were more or less plausible. But the same formalism that is held

up as a benefit of Differential Privacy permits an abdication of the responsibility to assess risks

realistically, and to use mitigating strategies (like the addition of noise) where they are most

needed.5

        Consider, for example, what would have happened if the Department of Health and Human

Services had decided to implement Differential Privacy when it produced public data on COVID

cases and hospitalizations. Even if data tables were produced only one a week (instead of daily) in




5
   Josep Domingo-Ferrer & Krishnamurty Muralidhar, New Directions in Anonymization:
Permutation Paradigm, Verifiability by Subjects and Intruders, Transparency to Users, 337 INFO.
SCIS. 11, 12-13, 18 (2016); Tapan K. Nayak et al., Measuring Identification Risk in Microdata
Release and Its Control by Post-Randomization, CENTER FOR DISCLOSURE AVOIDANCE RESEARCH,
U.S. CENSUS BUREAU (assessing the problem with formal privacy measures, like “differential
privacy,” and concluding “[t]hus, for developing practical disclosure control goals, it is essential
for the agency to consider intruders with limited prior information about their target units.”); Mark
Elliot & Josep Domingo-Ferrer, The future of statistical disclosure control, 3.1, NAT’L
STATISTICIAN’S QUALITY REV. INTO PRIVACY & DATA CONFIDENTIALITY METHODS (2018)
(“Many authors have commented that this environment is inherently difficult—if not impossible—
to understand and therefore directly assessing risk is itself impossible. This in turn has led to bad
decision-making about data sharing (a strange mixture of over-caution and imprudence which is
driven more often than not by the personality of the decision-maker rather than by rational
processes.)”); Garret Christensen & Edward Miguel, Transparency, Reproducibility, and the
Credibility of Economics Research, 56 J. OF ECON. LITERATURE 920, 969 (2018) (“They have
established that there is inherently a trade-off between these two objectives (Dwork and Smith
2010; Heffetz and Ligett 2014), though few actionable approaches to squaring this circle are
currently available to applied researchers, to our knowledge.”).

                                                 6
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 12 of 31




order to preserve the “privacy budget,” a year’s worth of data on current hospitalizations and

weekly case numbers would cause the data to be useless. Here, for example, is what a table of case

counts and hospitalizations might look like for a sample of Alabama counties if the tables were

produced using an epsilon of one (assuming that the department produces weekly tables, and does

not produce any other data.)

      Example of Differential Privacy Applied to COVID Data (epsilon = 1)
 County          Case #s this week 14-Day Change    Currently          14-Day Change
                                                                          Hospitalized
                         True         With DP True            With DP True          With DP True                With DP
 Jefferson ›             420          237         -35%        -68%        157       146          8%             -51%
 Madison ›               196          626         -34%        Infinite    62        0            -19%           0%
 Montgomery ›            175          260         -11%        2500%       47        54           0%             32%
 Tuscaloosa ›            168          126         -39%        -75%        21        215          -16%           Infinite
 Mobile ›                140          215         -61%        41%         16        0            -62%           -100%
 Shelby ›                140          253         -37%        26%         158       136          6%             27%
 Baldwin ›               84           452         -47%        Infinite    56        197          -35%           Infinite
 Lee ›                   70           183         -31%        151%        9         0            -25%           0%
 Talladega ›             63           118         -23%        Infinite    150       101          8%             -20%
 Elmore ›                63           94          -55%        -58%        52        1            -13%           Infinite
 Lauderdale ›            56           58          -18%        Infinite    5         41           0%             105%
 Cullman ›               56           51          -29%        -50%        5         0            67%            0%
 St. Clair ›             49           83          -9%         -48%        159       208          6%             -60%
 Calhoun ›               49           264         -25%        Infinite    16        49           -30%           Infinite
 Autauga ›               49           0           0%          -100%       65        102          -6%            Infinite
 Marshall ›              49           55          17%         -53%        64        331          -19%           Infinite
 Limestone ›             49           60          9%          -15%        65        9            -17%           -80%
 Houston ›               49           0           40%         -100%       26        0            -13%           -100%
 Chilton ›               35           0           -3%         -100%       60        265          0%             15%
 Blount ›                35           0           0%          0%          148       227          9%             11%
 Tallapoosa ›            35           0           13%         0%          9         0            -25%           -100%
 Walker ›                35           97          -33%        62%         154       278          10%            Infinite
 Morgan ›                28           86          -45%        -5%         75        0            -19%           -100%
 Colbert ›               28           168         -15%        Infinite    7         0            -36%           0%
 Etowah ›                28           0           -64%        -100%       13        13           -19%           Infinite
 Jackson ›               21           0           -63%        -100%       135       227          2%             -15%
 Russell ›               21           36          -68%        Infinite    40        46           -33%           -88%
 Marion ›                14           0           -56%        -100%       4         86           100%           Infinite
 Dale ›                  14           12          -30%        -91%        29        122          -19%           Infinite
 Coffee ›                14           0           27%         -100%       0         0            -100%          0%
Data sourced by the New York Times   from the U.S. Department of Health & Human Services and state and local   public health
departments.

        Even with a very generous “privacy budget” of 16 (the largest the U.S. Census Bureau has

analyzed from its study of 2010 decennial data), several counties would miss critical trends or

                                                           7
 Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 13 of 31




harbor false senses of security and threat. And again, these tables assume that no other data will

be reported. If the results were broken down by age, gender, or race, the error would be much

worse.

      Example of Differential Privacy Applied to COVID Data (epsilon = 16)
 County          Case # this week   14-Day Change   Currently          14-Day Change
                                                              Hospitalized
                     True      With DP   True       With DP   True     With DP   True    With DP
 Jefferson ›         420       417       -35%       -36%      157      180       8%      28%
 Madison ›           196       200       -34%       -37%      62       68        -19%    -14%
 Montgomery ›        175       174       -11%       -13%      47       51        0%      24%
 Tuscaloosa ›        168       165       -39%       -38%      21       20        -16%    -17%
 Mobile ›            140       151       -61%       -58%      16       0         -62%    -100%
 Shelby ›            140       156       -37%       -29%      158      150       6%      0%
 Baldwin ›           84        85        -47%       -49%      56       65        -35%    -20%
 Lee ›               70        68        -31%       -31%      9        0         -25%    -100%
 Talladega ›         63        66        -23%       -23%      150      157       8%      8%
 Elmore ›            63        71        -55%       -46%      52       37        -13%    -41%
 Lauderdale ›        56        56        -18%       -19%      5        2         0%      -75%
 Cullman ›           56        59        -29%       -20%      5        7         67%     -22%
 St. Clair ›         49        36        -9%        -12%      159      164       6%      11%
 Calhoun ›           49        47        -25%       -33%      16       25        -30%    0%
 Autauga ›           49        49        0%         32%       65       65        -6%     -6%
 Marshall ›          49        65        17%        44%       64       60        -19%    -13%
 Limestone ›         49        36        9%         3500%     65       69        -17%    -8%
 Houston ›           49        50        40%        -11%      26       26        -13%    -16%
 Chilton ›           35        24        -3%        100%      60       63        0%      80%
 Blount ›            35        16        0%         -67%      148      147       9%      2%
 Tallapoosa ›        35        36        13%        44%       9        10        -25%    -9%
 Walker ›            35        50        -33%       -2%       154      158       10%     36%
 Morgan ›            28        20        -45%       -64%      75       78        -19%    -10%
 Colbert ›           28        20        -15%       -13%      7        0         -36%    -100%
 Etowah ›            28        22        -64%       -69%      13       20        -19%    33%
 Jackson ›           21        17        -63%       -74%      135      145       2%      31%
 Russell ›           21        20        -68%       -62%      40       33        -33%    -50%
 Marion ›            14        11        -56%       -69%      4        0         100%    0%
 Dale ›              14        15        -30%       -12%      29       43        -19%    19%
 Coffee ›            14        18        27%        29%       0        0         -100%   -100%


         The reason so much noise must be added to these tables in order to satisfy differential

privacy is because the tables must be robust from an attack by a person who knows every single

person’s COVID status in a given county except one person’s (the target’s). Traditional methods

of disclosure control would not make this preposterous assumption. Instead, with this limited data


                                                8
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 14 of 31




(county-level geographic units, and no demographic data included), very little noise would be

added, and that noise would focus on less populous counties or counties with a small number of

hospitals and testing facilities.

         One can analogize the Differential Privacy standard for privacy guarantees to the standards

that courts had to develop in negligence cases to see the problem. The Census Bureau had been

using statistical disclosure techniques that are consistent with the Hand formula from United States

v. Carroll Towing Co., 159 F.2d 169 (2d Cir. 1947). Risk was estimated based on the probability

(p) that a misfeasor would have the auxiliary information to launch a successful attack and the

losses (L) that would result from the disclosure of sensitive information. Risk under traditional

notions of reasonableness would account for remote risks as well as common ones—threats that

are very unlikely to materialize as well as those that are more common. But all would be

appropriately weighted to reflect the probability and harm.

         In contrast, by adopting Differential Privacy, the Census Bureau limits the public access

and utility of Census data based on the worst-case hypotheticals. Differential Privacy guarantees

are deliberately indifferent to real world considerations of risk. Differential Privacy defines privacy

loss not based on what is foreseeable, but based on the full universe of hypotheticals. In the torts

context, it would be equivalent to asking “if an omnipotent and all-powerful alien entered the

scene, what could go wrong?” Indeed, the Census Bureau’s own explanation of their definition of

privacy risk assumes that an attacker “has infinite computing resources, infinitely powerful

algorithms, and allows her to have arbitrary side knowledge.”6




6
    Hawes presentation, supra note 2.

                                                  9
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 15 of 31




         Arbitrary is the right word. The decision of the Census Bureau to abandon a standard of

privacy protection based on foreseeable risks and to instead use a standard driven by nightmare

fantasies is arbitrary and capricious, and an abuse of the Census Bureau’s discretion.

         B.      Differential Privacy Provides a False Sense of Precision and Certainty

         A second benefit of Differential Privacy, which is related to the first, is that it allows

privacy to be measured without the error or uncertainty that comes with predicting which

reidentification attacks are more or less feasible. It measures privacy loss in a theoretical sense,

with mathematical certainty, rather than in an actuarial sense. The Census Bureau claims that

Differential Privacy’s ability to measure with certainty makes it “substantially better” than

traditional methods for protecting privacy.7




         However, the precision and certainty of Differential Privacy’s measure of “privacy risk” is

only valuable for measuring risk from theoretical worse case scenarios. In other words, the word



7
    Hawes presentation, supra note 2.

                                                 10
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 16 of 31




“privacy” in the Differential Privacy literature is a term of art that means something specific, and

that does not account for probability. If the Census Bureau desired instead to measure risk with

some attunement to the probability that an attack could be attempted or could succeed, Differential

Privacy is inferior to the traditional methods that model different threat scenarios and quantify

risks under a range of assumptions.

       Thus, rather than being beneficial, the quantitative precision of Differential Privacy is

actually a drawback. Differential Privacy has the patina of mathematical elegance without actually

quantifying privacy risks of the sort that most people care about. Indeed, when I explain the

meaning of privacy risk (or privacy loss) to lay audiences, people often respond that the privacy

budget should depend on whether the variables disclosed in the statistical data are more vulnerable

(large “p”, in the Hand formula sense) or sensitive (large “L”). This, of course, is a reinvention of

the disclosure avoidance techniques that the Census Bureau has used in the past and has now

rejected with the adoption of Differential Privacy. Thus, it is useful to distinguish Differential

Privacy’s concept of abstract privacy loss from privacy risks based on probability and harm.

       The precision of Differential Privacy’s definition of “privacy” loss and its promise of

privacy “guarantees” is also deceptive. Realistically, as the State of Alabama and its experts have

shown, Census Bureau data cannot be produced in any useful form without using fairly generous

values of the parameter ε. Indeed, when the Census Bureau produced an exemplary file of 2010

Census data with Differential Privacy techniques, the Bureau explained that it set a more

“conservative” privacy-loss budget than it expects will be set for the 2020 census—meaning that

the demonstration data had “more noise (error) than should be expected in the final 2020 Census




                                                 11
    Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 17 of 31




data products[.]”8This is welcome news for those who are concerned about accuracy, but the

implicit result is that more accuracy will come at the cost of greater privacy loss. These losses may

be trivial or they may be very risky under real world conditions. Differential Privacy does not

distinguish between these.

     II.      Traditional Disclosure Control Techniques Do a Better Job Protecting Privacy
              and Preserving Utility

           In the past, the U.S. Census Bureau successfully managed the risks inherent to public data

releases using a range of disclosure control techniques. These methods often require data stewards

to anticipate the most likely threats to data subjects, identify the most vulnerable records, and

reduce the vulnerability with an eye toward preserving research potential. These techniques

include data swapping, sampling, and blank-and-impute procedures that add uncertainty and error

to the variables that are potentially vulnerable to reidentification attack.9 Disclosure control is a

highly pragmatic exercise that requires some grounded predictions of current and future behavior

in order to make sure that the noise added to a dataset is strategically placed where a misfeasor is

likely to attack. Privacy risk using these techniques is quantifiable, but requires some assumptions

to be made about which attacks are remotely plausible and which are not.10

           These techniques are not broken. Public use research datasets have continued to be safely

produced without evidence of significant risk or harm to research subjects. Although there are




8
     2020      Disclosure     Avoidance     System      Updates,     U.S.    CENSUS       BUREAU
https://www.census.gov/programs-surveys/decennial-census/2020-census/planning-
management/2020-census-data-products/2020-das-updates.html (last accessed Apr. 6, 2021).
9
  Federal Committee on Statistical Methodology, Statistical Policy Working Paper 22 (2d Version,
2005).
10
   For a description of various methods to quantify privacy risk outside Differential Privacy, see
David Sidi & Jane Bambauer, Plausible Deniability, 2020 PRIVACY IN STAT. DATABASES 91
(2020).

                                                  12
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 18 of 31




many studies and popular media reports that state deidentified data can be easily reidentified11, the

underlying research often relies on uniqueness of a data subject as the measure of reidentification

risk, and simply assume attackers will possess ample information about their targets in identified

form.12 Moreover, even when an attacker does have significant amounts of auxiliary data, attacks

are often so riddled with error that reidentifications are more likely to be wrong than right.



11
  Gina Kolata, Your Data Were ‘Anonymized’? These Scientists Can Still Identify You, N.Y. TIMES
(July 24, 2019), https://www.nytimes.com/2019/07/23/health/data-privacy-protection.html;
Sophie Bushwick, ‘Anonymous’ Data Won’t Protect Your Identity, SCIENTIFIC AMERICAN (July
23,     2019),    https://www.scientificamerican.com/article/anonymous-data-wont-protect-your-
identity/; Kelsey Campbell-Dollaghan, Sorry, Your Data Can Still Be Identified Even if It’s
Anonymized, FAST COMPANY (Dec. 10, 2018), https://www.fastcompany.com/90278465/sorry-
your-data-can-still-be-identified-even-its-anonymized; Rebecca Jacobson, Your ‘Anonymous’
Credit Card Data Is Not So Anonymous, Study Finds, PBS NEWS HOUR (Jan. 29, 2015, 5:54 PM),
https://www.pbs.org/newshour/nation/anonymous-credit-card-data-anonymous-study-finds;
Natasha Singer, With a Few Bits of Data, Researchers Identify ‘Anonymous’ People, N.Y. TIMES
BITS (Jan. 29, 2015, 2:01 PM), https://bits.blogs.nytimes.com/2015/01/29/with-a-few-bits-of-data-
researchers-identify-anonymous-people/.
12
   Daniel Kondor et al., Towards Matching User Mobility Traces in Large-Scale Dataset, IEEE
Transactions on Big Data (Vol. 6, Issue 4) (Dec. 1, 2020) (assessing “matchability” rather than
reidentifiability, and finding an attacker could match 17% of the data subjects using “only” one
week of comprehensive mobility information); Melissa Gymrek et al., Identifying Personal
Genomes by Surname Inference, SCIENCE (Jan. 18, 2013) (concluding that intruders who already
have the DNA sequence of a male relative might be able to identify a person in a genomic research
database). For a critical take on using uniqueness as reidentification, see Gregory E. Simon et al.,
Assessing and Minimizing Re-Identification Risk in Research Data Derived from Health Care
Records, 7 eGEMS 1, 3 (2019) (“To use a financial analogy, the exact amount (in dollars and cents)
of the last 5 transactions in any credit account may be unique, but it would only be identifying to
an adversary who already had access to those banking records.”); Fida Kamal Dankar, Estimating
the Re-Identification Risk of Clinical Data Sets, 12 BMC MED. INFORMATICS & DECISION MAKING
66 (2012); Luc Rocher et al., Estimating the Success of Re-Identifications in Incomplete Datasets
Using Generative Models, 10 NATURE COMMS. art. 3069 (2019); Kathleen Benitez & Bradley
Malin, Evaluating re-identification risks with respect to the HIPAA privacy rule, 17(2) J. AM.
MED. INFOR. ASS’N 169 (2010) (“If a researcher receives a dataset drawn at random from the
population of Ohio under Limited Dataset provisions, more than 1 out of 6 of those represented
would be unique based on demographic information. Remember, though, that uniqueness is not
sufficient to claim re-identification. There is still need for an identified dataset and VOTER reflects
this reality. While higher than the risk under Safe Harbor, <LIMITED, VOTER> is significantly
lower than <LIMITED, GENERAL>, particularly for smaller values of g. According to <LIMITED,
VOTER>, only 0.002% of the population is 1-distinct and 0.01% is 5-distinct.”)

                                                  13
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 19 of 31




          Internal studies performed by the U.S. Census Bureau to test their past uses of disclosure

control techniques demonstrate that traditional disclosure control techniques provide excellent

protection against reidentification attacks. For example, in one study, a group of Census

researchers attempted to attack the data from an individual-level public use dataset on over two

million data subjects. The data subjects were selected from three counties that were specifically

chosen because of their vulnerability (residents in these counties are less transient, and therefore

less likely to have noisy or stale data.) Next, the researchers purchased identified data on 700,000

people in the selected counties from a data aggregator and used all available overlapping key

variables such as age, ethnicity, gender, and income. Out of the more than 2 million records in the

research data files, the researchers’ matching algorithm made apparent matches on 389 individuals.

However, of those 389 apparent matches, only 87 were actually correct—an accuracy rate of just

22%.13 Most of the apparent matches were wrong.

          The Census Bureau’s more recent examination of the 2010 census records found greater

numbers of apparent matches, but the attempted attacks were similarly lousy in making accurate

matches. This time, the Census Bureau used all 309 million U.S. census records and used census

block, sex, and age to match census records to a commercially available database. This time, the

researchers were able to make matches on 45% of the records (a whopping 138 million

individuals), presumably because of the value that block-level geographic area provides for

making unique matches. However, the vast majority of those matches (62%) were wrong.14




13
  Ramachandran, et al., Exploring Re-identification Risks in Public Domains, U.S. CENSUS
BUREAU (Sept. 12, 2012) accessible via https://www.census.gov/srd/papers/pdf/rrs2012-13.pdf.
14
     Hawes presentation, supra note 2.

                                                 14
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 20 of 31




          The Census Bureau presents this internal study as evidence that the Bureau needs to

abandon traditional privacy methods and use Differential Privacy for the 2020 Census, but logic

is strained. First, the conclusion that “the attacker may still have some uncertainty” is a dramatic

understatement. It is misleading to suggest that 52 million individuals were accurately reidentified

when the simulated attacker would not be able to distinguish them from the other 86 million

individuals that the attacker falsely reidentified. The big numbers of reidentifications are

meaningless if the Census Bureau credibly shows that even attacks that seem to succeed are most

likely to be wrong.

          Moreover, when the Census Bureau applied the same simulation attack methods on data

that it had prepared with Differential Privacy standards, confirmed reidentifications were in the

same ballpark (about 25 million accurate reidentifications for an epsilon value of 16.) Thus, the

advantages of switching to Differential Privacy are modest.15



15
     Hawes presentation, supra note 2.

                                                15
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 21 of 31




         By contrast, the disadvantages from Differential Privacy, in terms of utility loss, are severe.

The State of Alabama and its expert witnesses have highlighted some of the difficulties that will

arise from needless inaccuracies in the Census data, including the likelihood that flawed data will

cause redistricting errors. Pls’ Mot. for a Prelim. Injun., Doc. No. 3 at 35. The same flawed data

will deprive nonprofit organizations of the opportunity to investigate or challenge voting rights

violations, too. Given that the error in Black/African American residency can be off by hundreds

in many of Alabama’s key legislative districts (Id.), illegal redistricting would be hard to even

allege, let alone prove. Even if the Census Bureau uses a larger “privacy budget” (epsilon of 6 or

8), we can still expect noise to cause minority representation to be over- or under-reported in a few

districts, as David Van Riper, et al. demonstrated in their study of the 1940 differentially private

decennial census files.16



16
   David Van Riper, et al., Differential Privacy and the Decennial Census, IPUMS DIFFERENTIAL
PRIVACY WORKSHOP (Aug. 15, 2019) available at
https://assets.ipums.org/_files/ipums/intro_to_differential_privacy_IPUMS_workshop.pdf.

                                                   16
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 22 of 31




       These problems are bedeviling even for the relatively simple decennial census files, which

do not report rich information about income and other sensitive, important traits. Once the Census

Bureau begins to implement Differential Privacy to produce tables on income bands broken out by

race, gender, and region, even a generous “privacy budget” will be spread so thin that the tables

will become gibberish. Consider, again, the Alabama COVID tables presented above. If public

health officials were to report the same figures broken down by age categories, race, and gender,

the results would become even more erroneous. If the data is further segmented into smaller

geographic or social units in order to understand whether, e.g., schools or nursing homes are having

an outbreak, Differential Privacy would either prevent any meaningful statistics to emerge, or

would require data stewards to select such a large “privacy budget” that realistic risks are

unguarded.

       The communities most likely to suffer from both the unjustified error and the unnecessary

tolerance of (real world) privacy risk are small or vulnerable ones. Given that context-aware


                                                17
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 23 of 31




assessments of privacy risk can outperform Differential Privacy, both for data utility and for

protection from foreseeable threats, the Census Bureau’s decision to use Differential Privacy is an

unreasonable use of agency discretion.

         By contrast, traditional disclosure control experts would add just enough noise to the table

cells of counties with very small numbers of cases or with only a few sources of treatment and

testing to cause error and uncertainty for the remotely plausible attacks in which a neighbor or

doctor might already know nearly everybody who has tested positive for COVID. More noise or

error would be introduced for tables that report on commonly known demographics or

characteristics (such as race or status as a student) since an attacker could plausibly know the

demographics and basic characteristics of the relevant population. But traditional disclosure

control techniques would not have to anticipate that an attacker, say, knows the current and past

COVID status of every individual in a county except one (or, possibly, even knows that last

person’s COVID status but does not know that target’s race.) These attack scenarios, however, are

treated as just as likely as any other. This is why so much noise must be added to tables of simple

counts in order to meet the standards for Differential Privacy. And this is also why the decision to

abandon disclosure control based on realistic threat models in favor of Differential Privacy is

irrational.17




17
   Indeed, the Census Bureau’s decision may not satisfy even constitutional rational basis review.
Courts in recent years have found that regulations on the sale of caskets or on the practices of hair
braiding studios had so little connection to societal welfare or risk mitigation that even these types
of economic regulations imposed by statute were unconstitutional. See St. Joseph Abbey v. Castille,
712 F.3d 215 (5th Cir. 2013) (striking down a Louisiana law that gave funeral homes exclusive
rights to sell caskets that the state attempted to justify by “abstraction for hypothesized ends”);
Brantley v. Kuntz, 98 F. Supp. 3d 884 (W.D. Tex. 2015) (finding that regulations requiring salons
to have sinks and certain types of equipment were irrational as applied to African hair braiding
studio).

                                                 18
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 24 of 31




      III.        Neither Law Nor Public Distrust Can Justify the Census Bureau’s Decision to
                  Adopt Differential Privacy

             Finally, there are no provisions in the U.S. Census Act that require the Census Bureau to

take the action it has, nor are there any crises in public trust that can justify a dramatic shift in

privacy protocols.

             A.      Privacy Laws

             Privacy laws have long been crafted to allow data to be shared broadly or publicly in

statistical, deidentified format despite the inherent risks involved. The “reasonableness” standard

is the approach embodied in federal privacy regulations and industry guidance documents, and it

is particularly well-matched to public data. HIPAA, for example, applies only to personal health

information “(i) that identifies the individual; or (ii) [w]ith respect to which there is a reasonable

basis to believe that the information can be used to identify the individual.” 45 C.F.R. §169.103.

Subsequent guidance and regulations make clear that traditional disclosure avoidance techniques

meet the standard as long as individuals cannot be re-identified under realistic assumptions of

threat. DHS guidance documents on HIPAA compliance do not require or even recommend the

use of Differential Privacy.18 (If they had, management of the pandemic would have been

particularly chaotic.)

             The language in the Census Act is similar to HIPAA’s. The relevant confidentiality

provision reads:




18
   DEPT. HEALTH & HUMAN SERVS., GUIDANCE REGARDING METHODS FOR DE-IDENTIFICATION OF
PROTECTED HEALTH INFORMATION IN ACCORDANCE WITH THE HEALTH INSURANCE PORTABILITY
AND      ACCOUNTABILITY ACT (HIPAA) PRIVACY RULE (2012),               available at
https://www.hhs.gov/hipaa/for-professionals/privacy/special-topics/de-
identification/index.html#standard.

                                                    19
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 25 of 31




               § 9. Information as confidential; exception

                   (a) Neither the Secretary, nor any other officer or
                       employee . . . may . . .

                        (2) make any publication whereby the data furnished
                   by any particular establishment or individual under this
                   title can be identified … .

13 U.S.C. § 9 (emphasis added). Although the act does not contain the phrase “there is a reasonable

basis to believe…” the operative language is nearly identical to HIPAA. Both laws ask whether

information can be used to identify individuals. The phrase “reasonable basis for belief” provides

a mental state requirement (negligence), but even if the Census Act intends to impose a strict

liability regime on Census Bureau officers and employees, the task of assessing which types of

data can or cannot be identified is the same as the HIPAA context. Moreover, if this weren’t the

case—if the phrase were meant to prohibit any publications that have any hypothetical chance of

causing identification, Differential Privacy with any budget above 0 would violate the Act just as

surely as traditional disclosure control techniques do.

      It unlikely, however, Congress intended to impose a strict liability rule in any case. An

excessively cautious approach to privacy would permit government agencies to evade public

accountability and would close off the social benefits of public access. These are the core purposes

of the Census Bureau.

       B.      Public Trust

       The Census Bureau’s adoption of Differential Privacy could also make sense if a spate of

successful reidentification attacks warranted a new approach to data privacy, but there is no such

history, and there is no public outcry about the statistical data products routinely released by the

Census Bureau. If anything, the use of Differential Privacy could spur public distrust and

resentment by injecting doubt in the accuracy and reliability of data used to allocate resources and


                                                 20
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 26 of 31




define voting districts. The Bureau is legally obligated not only to protect the confidentiality of the

Census records, but also to protect the vitality and accuracy of the information in its possession.

Section 181 of the US Census Act requires the census to produce “current, comprehensive, and

reliable data” for state, county, and local government purposes. 13 U.S.C. § 181.

         The public has as much interest in the reasonable accuracy of statistical census data as in

its reasonable privacy. Indeed, the Census Bureau promises respondents that “Federal funds, grants

and support to states, counties and communities are based on population totals and breakdowns by

sex, age, race and other factors. Your community benefits the most when the census counts

everyone. When you respond to the census, you help your community gets its fair share of the

more than $675 billion per year in federal funds spent on schools, hospitals, roads, public works

and other vital programs.”19

         Differential Privacy undermines the Census Bureau’s mission of collecting and providing

reliable and credible information, and as the public becomes aware of the significant damage done

to the accuracy of data, a crisis in trust is likely to emerge. For example, the Census Bureau

imposes several constraints on their use of Differential Privacy so that negative numbers of people

are not reported. But the combination of non-negativity and the state-level population invariants

consistently leads to bias in the reporting of counts for small subgroups.20 To reduce the bias, at

least one Census Bureau advisor has suggested the Bureau should consider dropping the non-

negativity constraint even though “it may be confusing to say that a town has a negative, fractional



19
    U.S. Census Bureau, Why a Census?: How the Census Benefits Your Community,
https://www.census.gov/programs-surveys/decennial-census/2020-census/about/why.html
20
   Barber Expert Report, Doc. 3-5 at 13-14 (explaining that "[t]he combination of the non-
negativity constraint and population invariants consistently leads to bias increasing counts of small
subgroups and small geographic units and decreasing counts of larger subgroups and geographic
units." (citation omitted))).

                                                  21
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 27 of 31




number of individuals with a particular combination of uncommon attributes”.21 Negative numbers

of people in the official statistics is more than confusing, though. Political fights are already

suffering from a dearth of shared facts. By using Differential Privacy, the Census Bureau is putting

one of the few sources of ground truth at risk. When Americans see Census Bureau reports with

141,000 Alabama children living without parents, see Declaration of Thomas Bryan, Doc. 3-6 at

11, distrust and low response rates are likely to ensue.

      IV.      The Census Bureau’s Position Sets a Trap for Public Records Laws

            The U.S. Census Bureau’s claim that Differential Privacy is the only defensible way to

keep statistical data safe sets a terrible precedent for government transparency and accountability

more generally. The effect on public records laws could be devastating. If government agencies

are able to justify their decisions to withhold records because they are not “differentially private”

(even if they can be deidentified quite well), the landscape of public records and government

accountability would change for the worse. These changes will offend American democratic values

regardless of political identity. While public universities might use privacy exemptions to avoid

public controversy related to Affirmative Action, law enforcement agencies will use those same

exemptions to avoid public controversy related to racially biased policing.

            For example, for several years the New York Civil Liberties Union suspected that the New

York Police Department (NYPD) was using stop & frisk procedures in racially discriminatory

ways. Aggregated reports had already verified that the number of police stops and frisks were

growing, but the organization was not able to provide convincing evidence of racial bias until

2011, when the group successfully sued the NYPD under New York’s freedom of information law



21
   Michael B. Hawes, U.S. Census Bureau, Implementing Differential Privacy: Seven Lessons
From the 2020 United States Census, HARV. DATA SCI. REV., Issue 2.2 (Apr. 30, 2020),
https://perma.cc/DB66-9B5R.

                                                   22
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 28 of 31




to gain access to an individual-level database documenting the stop and frisk program. This data

provided strong circumstantial evidence of intensive policing of minorities without reasonable

suspicion and without any meaningful gains in safety, and it provided the impetus and basis for a

civil rights challenge against the NYPD.22 Yet the data contained in the NYPD database could

have been used to reidentify a stopped individual using the location, timing, and demographic

characteristics of the individuals who were stopped.23

         Other public records litigation has required police departments to provide footage from

body-worn cameras (with faces blurred) and has required U.S. Customs and Border Patrol to

provide redacted documents about individuals stopped at internal checkpoint or by roving patrol

in order to facilitate citizen and journalist investigations of potential abuses.24 Public records

disclosures of individual-level data has allowed journalists to find flaws in state sex abuse criminal

cases25 and evidence that children from low-income households were excluded from public gifted




22
      Stop-And-Frisk    2011,     NEW YORK CIV. LIBERTIES UN. (May                      2012),
https://www.nyclu.org/sites/default/files/publications/NYCLU_2011_Stop-and-
Frisk_Report.pdf; Stop-and-Frisk in the de Blasio era, NEW YORK CIV. LIBERTIES UN. (Mar. 2019)
https://www.nyclu.org/sites/default/files/field_documents/20190314_nyclu_stopfrisk_singles.pdf
; Floyd v. City of New York, 959 F. Supp. 2d 540 (S.D. N.Y. 2013).
23
   Footage of several NYPD stops are available on YouTube, some with date and location
information.
24
   Jessie Gomez, Louisiana judge grants access to state policy body-camera footage, MUCKROCK
(Mar. 1, 2019) https://www.muckrock.com/news/archives/2019/mar/01/louisiana-bodycam/;
James Lyall, et al., Record of Abuse, Lawlessness and Impunity in Border Patrol’s Interior
Enforcement Operations, AM. CIV. LIBERTIES UN. OF ARIZ., 4 (Oct. 2015); ACLU Found. of Ariz.
v. U.S. Dep’t Homeland Sec., No. CV-14-02052-TUC-RM (BPV), 2017 WL 8895339 (D. AZ. Jan.
26, 2017) (rejecting the government’s reidentification risk argument).
25
  Tennessee Watson, Justice Isn’t Always Done for Child Sex Abuse-I Know Firsthand, REVEAL
(Aug. 11, 2016), https://revealnews.org/article/tennessee-watson-justice-isnt-always-done-for-
child-sexual-abuse-i-know-firsthand/.

                                                 23
     Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 29 of 31




and talented education programs.26 Public access to data of this sort will be under grave threat if

state agencies are able to say, as the Census Bureau has, that accuracy must be compromised for

the sake of an abstract and baffling concept of privacy.27

                                          CONCLUSION

         All statistical data carries risk of inadvertent disclosure. Those who prepare public data

must find a sensible way to balance the risks of privacy invasion against the risks of not allowing

public access and accountability. The disclosure avoidance literature routinely acknowledges that

data de-identification is a balancing act between data privacy and research utility, and it has served

the U.S. Census very well up to this point.28 Differential Privacy introduces unreasonable amounts


26
  Joseph Neff, Ann Doss Helms, & David Raynor, Why Have Thousands of Smart, Low-Income
NC Students Been Excluded from Advanced Classes?, THE CHARLOTTE OBSERVER (May 21,
2017), https://www.charlotteobserver.com/news/local/education/article150488822.html.
27
   Government agencies have already used privacy as an excuse to withhold domestic violence
data and now-infamous photographs from Abu Ghraib. Caitlin Russell, In Massachusetts, laws
intended to protect domestic abuse victims’ privacy are being used to deny access to data about
enforcement,               MUCKROCK                    (Jan.               9,               2018),
https://www.muckrock.com/news/archives/2018/jan/09/dv-mass-data/; ACLU v. Dep’t of
Defense, 543 F.3d 59, 84 (2d Cir. 2008) (“According to the defendants, when combined with
information contained in the investigative reports associated with the detainee images, release of
the photographs could make it possible to identify the detainees.”)
28
   “Stewards of social data [] face a fundamental tension. At one extreme, a data steward could
share a complete dataset publicly with everyone. This full release approach maximizes the
potential for scientific discovery, but it also maximizes risk to the people whose information is in
the dataset. At the other extreme, a data steward could share the data with no one. This no release
approach minimizes risk to participants, but it also eliminates benefits that could come from the
responsible use of the data. In between these two extremes—no release and full release—there are
a variety of intermediate solutions, which involve balancing risk to participants and benefits to
science.” Ian Lundberg, et al., Privacy, Ethics, and Data Access: A Case Study of the Fragile
Families                   Challenge                 (Sept.                10,                2019),
https://journals.sagepub.com/doi/10.1177/2378023118813023; See also Mark Elliot & Josep
Domingo-Ferrer, The Future of Statistical Disclosure Control, NAT’L STATISTICIAN’S QUALITY
REV. (2018) (“SDC fundamentally consists of two processes: disclosure risk analysis and
disclosure control. Controlling the disclosure risk must be done in a way that optimizes the trade-
off between risk and utility. While risk must be kept below the maximum acceptable threshold (set
by law or by good practices), utility must be kept above the minimum threshold that data users can
accept. Without utility constraints, there would be no reason to control disclosure: one might rather

                                                 24
  Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 30 of 31




of inaccuracy while making allowances for privacy loss that are not based on real world risk. Thus,

the switch from grounded risk-based privacy precautions to the abstract guarantees provided by

Differential Privacy is an arbitrary and capricious abuse of the Census Bureau’s discretion.

Although the Census Bureau has significant freedom to exercise its judgment over how best to

balance privacy and data utility, the agency still “must examine the relevant data and articulate a

satisfactory explanation for its action including a rational connection between the facts found and

the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 30 (1983). Because Differential Privacy is, by design, insensitive to real world

probabilities and risks, and because there is no history of significant privacy breaches that would

be corrected by a change to Differential Privacy, the Census Bureau cannot meet even the generous

standard that applies to agency discretionary judgments.

       Respectfully submitted,
                                                 /s/ Christopher W. Weller
                                                 CHRISTOPHER W. WELLER (WEL020)

                                                 Counsel for Amicus Curiae
                                                 Professor Jane Bambauer

OF COUNSEL:
CAPELL & HOWARD, P.C.
150 South Perry Street
Montgomery, AL 3104
Phone: (334) 241-8066
Fax:    (334) 241-8266
chris.weller@chlaw.com




suppress the data entirely, which would result in 0% disclosure risk!”); El Emam & Luk Arbukle,
ANONYMIZING HEALTH DATA: CASE STUDIES AND METHODS TO GET YOU STARTED 28 (2013)
(“Zero risk can’t guarantee if we want to share any useful data. The very small risk is the trade-off
we need to accept to realize the many important benefits of sharing and using health data…
Regulators don’t expect zero risk either—they accept that a very small risk is reasonable.”)

                                                 25
 Case 3:21-cv-00211-RAH-ECM-KCN Document 33 Filed 04/09/21 Page 31 of 31




                               CERTIFICATE OF SERVICE

       I hereby certify that on 9th day of April, 2021, I filed with the Court and served on all
counsel through the CM/ECF system the foregoing document.

STEVE MARSHALL                               BRIAN M. BOYNTON
Attorney General of Alabama                  Acting Assistant Attorney General
Edmund G. LaCour Jr. (ASB-9182-U81L)         ALEXANDER K. HAAS
Solicitor General                            Director, Federal Programs Branch
A. Barrett Bowdre (ASB-2087-K29V)            BRAD P. ROSENBERG
Deputy Solicitor General                     Assistant Director, Federal Programs Branch
James W. Davis (ASB-4063-I58J)               ZACHARY A. AVALLONE
Winfield J. Sinclair (ASB-1750-S81W)         ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
Brenton M. Smith (ASB-1656-X27G)             JOHN ROBINSON
Assistant Attorneys General                  Trial Attorneys
                                             Civil Division, Federal Programs Branch
STATE OF ALABAMA                             U.S. Department of Justice
OFFICE OF THE ATTORNEY GENERAL               1100 L St. NW
501 Washington Ave.                          Washington, DC 20005
Montgomery, AL 36130                         Phone: (202) 514-4336
Telephone: (334) 242-7300                    Fax:      (202) 616-8470
Fax: (334) 353-8400                          E-mail: elliott.m.davis@usdoj.gov
Edmund.LaCour@AlabamaAG.gov                  Counsel for Defendants
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov
Counsel for the State of Alabama

Jason B. Torchinsky (VA Bar No. 47481)*
Jonathan P. Lienhard (VA Bar No. 41648)*
Shawn T. Sheehy (VA Bar No. 82630)*
Phillip M. Gordon (VA Bar. No. 95621)*
HOLTZMAN VOGEL JOSEFIAK
TORCHINSKY, PLLC
15405 John Marshall Hwy
Haymarket, VA 20169
(540) 341-8808 (Phone)
(540) 341-8809 (Fax)
Jtorchinsky@hvjt.law
Jlienhard@hvjt.law
Ssheehy@hvjt.law
Pgordon@hvjt.law
*pro hac vice
Counsel for Plaintiffs

                                               /s/ Christopher W. Weller
                                               Of Counsel


                                              26
